Citation Nr: 1642428	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  13-33 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease as a result of herbicide exposure based upon substitution.  

2.  Entitlement to service connection for hypertension, to include as secondary to ischemic heart disease, based upon substitution.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active service from August 1954 to August 1966 and again from December 1966 to December 1974.  He died in November 2013.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Wichita, Kansas, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issues on appeal.  After the Veteran's death, the appellant submitted a motion for substitution to continue the appeal to completion.  The agency of original jurisdiction (AOJ) granted the appellant's request for substitution.  38 U.S.C.A. § 5121A (West 2014).  

The issues of service connection for ischemic heart disease as a result of herbicide exposure and service connection for hypertension, to include as secondary to ischemic heart disease, both based upon substitution, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the appellant if additional action is required on her part.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



REMAND

If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title may, not later than one year after the date of death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion.  38 U.S.C.A. § 5121A(a).  

Here, the Veteran died in November 2013.  At the time of his death, the Veteran had perfected his appeal.  The appellant was determined to be eligible for substitution.  See 38 U.S.C.A. § 5121A(a)(1).  Therefore, the Board finds that the appellant has been properly substituted as the claimant for purposes of processing the Veteran's claims to completion.  

In this case, it is noted that the Veteran died of ischemic heart disease, a presumptive disease of herbicide exposure.  The AOJ has indicated, in pertinent part, that the Veteran is not presumed to have been exposed to herbicides, including Agent Orange, because his service did not include duty in, or visitation to, Vietnam and he did not serve along the demilitarized zone (DMZ) in Korea.  He, however, indicated that he was in Vietnam in 1967, 1968, and 1972.  On at least two occasions, two of his servicemates submitted statements that indicated that the Veteran landed in Vietnam.  One servicemate stated that in 1969, he and the Veteran landed and stayed in Bien Hoa for at least 4 hours.  Another servicemate stated that he and the Veteran served together and used Da Nang as a forward base of operations in 1972.  He stated that they had to get off of the airplane if they used Da Nang as a forward base.  He reported this occurred during the months of October, November, and December 1972.  

The Veteran stated that in 1967, while off-loading in Bien Tieu Air Base, in South Vietnam, they were smoking about 50 feet from the aircraft.  Suddenly, there was firing from the perimeter of the airfield.  They pulled their weapons and fired back in order to get to the aircraft to safety.  

It is asserted that in 1968, the Veteran and his crew landed at Tan Son Nhut Air Base in Saigon Vietnam.  While the loadmaster was unloading the aircraft, he and the pilot were in their bunks attempting to rest, when an explosion went off.  Everyone was yelling, telling people to get to the bunker.  He and the pilot ran into the bunker.  After an "all clear" was sounded, they completed the unloading and flew to Okinawa.  They were told that they had just been a part of the TET Offensive.  

Finally, it is asserted that in 1972, the Veteran was making a refueling stop at Da Nang, refueling the aircraft.  An ammunition dump was blown up.  He shut off the fuel, and went to the bunker with the whole crew until the site was under control.  They left and returned to Korat Air Force Base.  

These are a number of instances reported by the Veteran and his servicemates.  However, most statements were reported by the year and not the full date.  None of these statements that reported that the Veteran was on land in Vietnam, while he was in service, were attempted to be verified.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the NARA, Joint Services Records Research Center (JSRRC), Air Force Research Agency, DFAS, or any other appropriate agency, and attempt to verify if the Veteran had duty or visitation to Vietnam while in service.  Evidence of efforts to verify "boots on the ground" in Vietnam should be made a part of the file.  Specifically, the appropriate agency should be asked to verify if the Veteran participated in aircraft operations of unloading in October, November, or December 1972 (Operation Linebacker II) or in 1967, 1968, or 1972.  Appropriate dates (full date) should be provided if possible.  If these incidents cannot be verified, a notation of the unavailability of the records should be included in the VBMS file.

2.  When the development requested above has been completed, as well as any other development deemed necessary by the record, the case should be reviewed by the AOJ on the basis of all the evidence of record.  If the benefit sought on appeal is not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

